Citation Nr: 0901435	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for allergic rhinitis.

2.	Entitlement to service connection for right ear hearing 
loss.

3.	Entitlement to an initial compensable evaluation for 
bilateral dermatitis of the feet.

4.	Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and February 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	The veteran suffers from allergic rhinitis that is 
etiologically related to his active military service.

2.	The evidence does not show a current diagnosis of right 
ear hearing loss for VA purposes.

3.	The veteran's service-connected bilateral dermatitis of 
the feet is manifested by dry and scaly skin covering less 
than 5 percent of the entire body or exposed areas 
affected, and does not require the use corticosteroids or 
immunosuppressive drugs.

4.	PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as depressed mood, mild memory loss, 
chronic sleep impairment and irritability, with Global 
Assessment of Functioning (GAF) scores of 60, representing 
"moderate" symptoms.


CONCLUSIONS OF LAW

1.	Allergic rhinitis was incurred in active service.  
38 U.S.C.A. §§  1110, 1111 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.	Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 C.F.R. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2008).

3.	The criteria for an initial compensable evaluation for 
bilateral dermatitis of the feet have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code 7806 (2008).

4.	The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO's December 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support his claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for the veteran's increased 
compensation claims is not necessary because these are 
initial rating claims and the Court articulated that the 
Vazquez-Flores notice requirements apply to a claim for 
increase and not an initial rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Dallas VA 
Medical Center (VAMC) have also been obtained.  The appellant 
has not identified any additional records that should be 
obtained prior to a decision.  Therefore, VA's duty to 
further assist the veteran in locating additional records has 
been satisfied.  The veteran was afforded VA examinations in 
May 2004, October 2005 and July 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Allergic Rhinitis

The veteran asserts he is entitled to service connection for 
a sinus disorder and allergies.  Specifically, he contends 
that he was treated for allergic rhinitis in active service 
and has suffered from a chronic condition since.

Initially, the Board observes that a review of the veteran's 
service treatment records reveals no evidence of allergic 
rhinitis prior to active service.  In this regard, while the 
veteran indicated on his September 1965 Report of Medical 
History that he had previously suffered from sinusitis, a 
September 1965 Report of Medical Examination indicates a 
normal sinus evaluation, and no allergic rhinitis was noted.  
Thus, the presumption of soundness applies.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  See also 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Service 
treatment records do, however, show that the veteran was 
treated for allergies and a sinus disorder beginning in 
December 1966.  A May 1967 treatment record indicates the 
veteran then complained of "chronic sinusitis" since his 
deployment to Vietnam in October 1966.  Finally, the Board 
observes a January 1968 Report of Medical Examination, 
completed upon the veteran's separation from active duty, 
notes a diagnosis of allergic rhinitis.

Significantly, the Board observes that the veteran was 
provided a VA examination in May 2004.  After a review of the 
veteran's medical history and a physical examination, the VA 
examiner diagnosed the veteran with mild allergic rhinitis.  
In addition, the VA examiner noted the veteran "continues to 
have a problem with postnasal drainage and congestion, which 
are presumably secondary to allergic rhinitis."  The Board 
finds these statements by the VA examiner may be reasonably 
interpreted to indicate the veteran's currently diagnosed 
allergic rhinitis has continued since his separation from 
active service.

As such, the Board finds that the veteran has been diagnosed 
with a chronic sinus disorder, namely allergic rhinitis.  As 
he is presumed sound upon entering active duty service, he 
was treated for the disorder during active service, and the 
disorder was noted on his separation examination, the Board 
concludes that service connection for allergic rhinitis is 
warranted.

Right Ear Hearing Loss

The veteran contends he suffers from a right ear hearing loss 
disability due to acoustic trauma suffered during active 
service.  Alternatively, he contends his service-connected 
allergic rhinitis has caused a right ear hearing loss 
disability.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Upon review, service medical records are negative for a 
hearing loss disability in the right ear.  Post service 
medical evidence includes the report of a May 2004 VA 
audiology examination.  The examination indicated the 
following puretone thresholds in the right ear:


HERTZ

500
1000
2000
3000
4000
Right Ear
5
5
5
15
15

Speech audiometry revealed speech recognition ability in the 
right ear of 100 percent.  The VA examiner indicated that the 
veteran's hearing in his right ear is within normal limits 
per VA guidelines.

Considering the results of the May 2004 VA examination, it is 
clear that the veteran does not currently suffer from a 
current right ear hearing loss disability for VA benefit 
purposes.  His puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, were less than 40 in all frequencies, and he 
did not show puretone thresholds of 26 or more in 3 or more 
frequencies in his right ear.  His scores on the Maryland CNC 
Test were not less than 94 percent at this examination.  The 
veteran has not identified any post-service testing revealing 
the presence of hearing loss disability for VA compensation 
purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of right ear 
hearing loss.  As veteran has no competence to give a medical 
opinion on the diagnosis of a condition, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has a right ear hearing loss disability for VA 
purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.	Increased Initial Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Dermatitis of the Feet

The veteran's bilateral dermatitis of the feet is currently 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  Under Diagnostic Code 7806, a 
noncompensable rating is warranted when less than 5 percent 
of the entire body or the exposed areas are affected by 
dermatitis or eczema, and no more than topical therapy was 
required during the past 12-month period.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent, of the entire body or exposed areas are affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  Id.

A 30 percent rating is warranted when 20 to 40 percent of the 
entire body or the exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  The 
maximum 60 percent rating is warranted when dermatitis or 
eczema affects more than 40 percent of the entire body or the 
exposed areas, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for constantly or 
near constantly during the past 12-month period.  Id.

After reviewing the evidence of record, the Board finds that 
the veteran is not entitled to a compensable evaluation for 
his service-connected bilateral dermatitis of the feet.  In 
this regard, the record does not indicate that at least 5 
percent of the entire body or exposed areas are affected by 
dermatitis, and there is no indication his current disorder 
requires the use of corticosteroids or other 
immunosuppressive drugs.

An October 2005 VA examination report indicates the veteran 
presented with dry and scaly skin of both feet, particularly 
over the plantar surfaces and both heel areas.  At the time, 
the veteran was not prescribed any medication for his 
bilateral foot disorder, treating it with Vaseline.  The 
veteran's disorder covered zero percent of exposed area, 
unless he were to be wearing sandals, then one percent.  
Furthermore, the veteran's disorder covered approximately one 
percent of his entire body.  Finally, the VA examiner opined 
the veteran's bilateral dermatitis of the feet was not 
disfiguring, though he noted the veteran found the condition 
to be embarrassing.

The veteran was again provided a VA examination in July 2007, 
at which time he reported continuing to solely use Vaseline 
to treat his dermatitis.  There was a moderate amount of 
scaling of the skin on the instep and between the toes 
present.  The July 2007 VA examination report indicates that 
the veteran's skin condition covered less than 5 percent of 
both exposed areas and of the entire body.

In sum, the Board finds that symptomatology attributable to 
the veteran's skin disorder is not productive of a 
compensable evaluation, as there is no indication that his 
disability picture involves 5 percent of his total body 
surface area or exposed areas, or the use of any 
corticosteroids or immunosuppressive drugs.  The Board 
acknowledges that the veteran himself has claimed his 
bilateral dermatitis of the feet warrants a compensable 
evaluation.  However, as noted above, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu, supra.  Consequently, 
lay assertions of medical diagnosis on the severity of a 
disability cannot constitute evidence upon which to grant the 
veteran's claim.  Lathan, supra.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, No. 06-3088, __ Vet. 
App. __ (Sept. 16, 2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

In this regard, the schedular evaluation in this case is not 
inadequate.  A compensable rating is provided for certain 
manifestations of the service-connected bilateral dermatitis 
of the feet, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the veteran's condition.  Moreover, the 
evidence does not demonstrate other related factors.  The 
veteran has not required hospitalization due to service-
connected bilateral dermatitis of the feet.  Moreover, marked 
interference of employment has not been shown due solely to 
his this condition.  In the absence of any additional 
factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

In conclusion, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against a compensable 
disability evaluation at any time since the initial grant of 
service connection.  Consequently, the benefit of the doubt 
rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra.

PTSD

The veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under this diagnostic code, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran does not meet the criteria for an initial evaluation 
in excess of 50 percent for PTSD.  VA medical records and VA 
examination reports indicate that the veteran's PTSD is 
characterized by a depressed mood, irritability, mild memory 
loss, and chronic sleep impairment with nightmares.  
Additionally, these records indicate that the veteran reports 
avoiding certain social situations.  As will be discussed in 
more detail below, such symptoms indicate some occupational 
and social impairment; however, they do not warrant a 
disability rating in excess of 50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the evidence of record does not indicate the 
veteran suffers from delusions.  While the July 2007 VA 
examination indicates the veteran suffers from panic attacks, 
there is no suggestion these attacks are near continuous or 
affect the veteran's ability to function independently.  
Finally, no mention is made in the evidence of record of any 
obsessional rituals congruent with a higher evaluation, and 
he is oriented in all spheres.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  Both the December 2004 
and July 2007 VA examinations indicate the veteran appeared 
clean, neatly groomed and appropriately dressed.  The Board 
also observes that there is no evidence of record to indicate 
the veteran suffers from any speech impairment; while the 
July 2007 VA examination report indicates the veteran's 
speech was very fast, it also noted his verbal comprehension 
was good.  Finally, both the December 2004 and July 2007 VA 
examination reports indicate that the veteran was oriented as 
to time, place, person and situation.  

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that July 
2007 VA examination report indicates the veteran has been 
married to his current wife for three years.  Thus, the Board 
concludes that the veteran is capable of maintaining 
successful relationships.  Therefore, the veteran's 
impairment in this area is not significant enough to warrant 
a 70 percent rating.

Finally, the Board observes that the veteran's PTSD does not 
reflect a majority of the symptomatology congruent with a 
higher disability evaluation.  In this regard, the veteran 
specifically denied suicidal or homicidal ideation (see July 
2007 VA examination report), and there is no evidence of 
spatial disorientation, obsessive rituals which interfere 
with daily living, or memory loss for names of close 
relatives, own occupation or own name.  As such, the Board 
finds the veteran's symptoms most closely approximate a 50 
percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Also of record are the veteran's Global Assessment 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's GAF scores have remained relatively steady 
throughout the rating period.  The December 2004 and July 
2007 VA examination reports both note the veteran's GAF score 
as 60.  A GAF score ranging between 51 and 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The Board recognizes that the veteran's GAF scores indicate 
he suffers from moderate PTSD symptoms.  However, the Board 
again notes that GAF scores are just one component of the 
veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  
Rather, the Board considers the veteran's entire disability 
picture, including GAF scores.  Furthermore, the Board need 
not accept a GAF score as probative.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same).  As such, in viewing the evidence of record in its 
entirety, the Board finds that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 50 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See 
Espiritu, supra.

In sum, the evidence of record demonstrates that the veteran 
successfully maintains a relationship.  Although the veteran 
reports irritability problems, there is no evidence of any 
physical outbursts, nor does he report a lack of self-control 
with respect to his anger.  The record also demonstrates that 
he is able to function independently, and has no delusions, 
near continuous panic attacks, obsessional rituals, or 
cognitive impairment.  He does, however, exhibit a depressed 
mood, chronic sleep impairment and some mild memory loss.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 50 
percent rating.  The Board acknowledges that the evidence of 
record demonstrates that the veteran has some moderately 
severe symptoms such as irritability, but his overall 
disability picture does not warrant a higher rating in excess 
of 50 percent.  

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, No. 06-3088, __ Vet. 
App. __ (Sept. 16, 2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 50 percent is provided for 
certain manifestations of the service-connected PTSD, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describes the severity and symptomatology of the 
veteran's PTSD.  Moreover, the evidence does not demonstrate 
other related factors.  The veteran has not required 
hospitalization due to service-connected PTSD.  Moreover, 
marked interference of employment has not been shown due 
solely to his PTSD.  In the absence of any additional 
factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for an increased 
initial rating in excess of 50 percent for PTSD at any time 
during the period pertinent to this appeal, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Fenderson at 126-28; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


ORDER

Service connection for allergic rhinitis is granted.

Service connection for right ear hearing loss is denied.

An initial compensable evaluation for bilateral dermatitis of 
the feet is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


